Applicant's election with traverse of Group I, claims 1-13, to CRY2OLIG, TDP-43, in the reply filed on October 8, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden to examine all species and Groups I and II share the common feature of a chimeric polypeptide.  Applicants’ remarks regarding Groups I-II are persuasive and the restriction requirement is withdrawn in regards to Groups I and II.  Applicants’ remarks regarding examination of all species are not persuasive because as noted in the text of the restriction requirement, searching for each of the different domains would require search of different features, queries, and/or terms of search, thereby imposing a serious burden.  The restriction requirement of Groups III-IV is still deemed proper and therefore maintained.
Claims 16-21, 26-28, 30-43 are canceled.  Claims 15, 22-25, 29, 43 are withdrawn.  Claims 3, 5-6, 10-11 are also currently not being considered because they do not read on elected CRY2OLIG and TDP-43.  Claims 1-2, 4, 7-9, 12-14, 44-47, to CRY2OLIG, TDP-43, are under consideration.

Priority:  This application is a 371 of PCT/US18/21335, filed March 7, 2018, which claims benefit of provisional application 62/468065, filed March 7, 2017.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraph 0053 (of the application publication).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 is directed to a cell comprising a nucleotide sequence.  It is disclosed in the specification that the cell is a mammalian cell; in one embodiment the cell is a human cell (at least paragraph 0104 of the application publication).  Therefore, the cell recited in the claim reasonably comprises a human cell and the claim encompasses a human organism.  Therefore, claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the American Invents Act.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4. 7-9, 12-14, 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Claims 2, 4, 7-9 are dependent on claim 1 and identify the light-induced oligomerization domain and said low complexity domain.
Claims 12-13 are dependent on claim 1 and recites an expression vector comprising said nucleotide sequence encoding said chimeric polypeptide.
Claims 14, 44-47are drawn to a chimeric polypeptide comprising a light-induced oligomerization domain and a low complexity domain from a neurodegenerative disease target protein.
Accordingly, the claims encompass a significantly large genus of polypeptides defined through their activity only and do not require any particular structure and comprise any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid) at any location, nucleic acid molecules encoding said polypeptides, and any cell comprising said nucleic acid molecules.  The recited genus of cells comprises any organism, cell or microorganism.  As such, the described genera are biomolecules defined solely by their functional characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  Further, the specification does not provide any discussion of a known correlation between structure and an amino acid sequence having function to dimerize when exposed to light, and when further attached to any protein of interest (i.e. low complexity domain from a neurodegenerative disease target protein), sufficient to compensate for the lack of representative number of species provided by the specification or art of record to allow one of 
The specification discloses an optogenetic TDP-43 by fusing a specific light-induced oligomerization domain, CRY2OLG, to a TDP-43 (a low complexity domain) (at least Fig. 2, 9), as well as other systems using CRY2OLG and specific VVD domains fused to specific low complexity domains.  The specification appears to disclose guidance for stimulation of specific arrangements (Fig. 9).  However, the biomolecules encompassed by the claims have no particular structure and include variants and/or homologues comprising any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid/nucleic acid) at any location.  As also disclosed in the specification, the ability of CRY2 or VVD to stimulate clustering and activation are dependent on the protein arrangement as well as the light stimulation paradigm (paragraph 0029).  Other than the specific polypeptides comprising a low complexity domain attached at defined positions with a specific light-induced oligomerization domain, the specification fails to disclose any other polypeptides comprising a light-induced oligomerization domain attached to any low complexity domain from any neurodegenerative disease target protein and capable of light-induced dimerization, and nucleic acid molecules encoding said polypeptides.  The specification fail to disclose a correlation 
The skilled artisan cannot necessarily envision the detailed structures of ALL the polypeptides comprising a light-induced oligomerization domain attached to any low complexity domain from any neurodegenerative disease target protein and capable of light-induced dimerization, and nucleic acid molecules encoding said polypeptides, where the polypeptides are defined through their activity only and do not require any particular structure and comprise any number of modifications, nucleic acid molecules encoding said polypeptides, and any cell comprising said nucleic acid molecules, and therefore conception is not achieved until reduction Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any polypeptide comprising a light-induced oligomerization domain attached to any low complexity domain from any neurodegenerative disease target protein, all having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of proteins are widely variant and diverse; and [2] it is highly unpredictable which polypeptide domains would be functionally compatible to form dimers with which proteins for activation, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

s 1-2, 4. 7-9, 12-14, 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific polypeptide sequences comprising a specific light-induced oligomerization domain attached to a low complexity domain from a neurodegenerative disease target protein, does not reasonably provide enablement for all polypeptides comprising any light-induced oligomerization domain attached to any low complexity domain from any neurodegenerative disease target protein and capable of light-induced dimerization, nucleic acid molecules encoding said polypeptides, and any cell comprising said nucleic acid molecules.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to chimeric polypeptides comprising a light-induced oligomerization domain and a low complexity domain from a neurodegenerative disease target protein, nucleic acid molecules encoding said polypeptides, and a cell comprising said nucleic acid molecules.  The claims are broader than the enablement provided by the disclosure.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the 
Claim 1 is drawn to a nucleotide sequence encoding a chimeric polypeptide, comprising a first nucleotide sequence encoding a light-induced oligomerization domain and a second nucleotide sequence encoding a low complexity domain from a neurodegenerative disease target protein.
Claims 2, 4, 7-9 are dependent on claim 1 and identify the light-induced oligomerization domain and said low complexity domain.
Claims 12-13 are dependent on claim 1 and recites an expression vector comprising said nucleotide sequence encoding said chimeric polypeptide.
Claims 14, 44-47are drawn to a chimeric polypeptide comprising a light-induced oligomerization domain and a low complexity domain from a neurodegenerative disease target protein.
Accordingly, the claims encompass a significantly large genus of polypeptides defined through their activity only and do not require any particular structure and comprise any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid) at any location, nucleic acid molecules encoding said polypeptides, and any cell comprising said nucleic acid molecules.  The recited genus of cells comprises any organism, cell or microorganism.  Further, the specification does not provide any discussion of a known correlation between structure and an amino acid sequence having function to dimerize when exposed to light, and when further attached to any protein of interest (i.e. low complexity domain from a neurodegenerative disease target protein), sufficient to compensate for the lack of representative number of species provided by the specification or art of record to allow one of 
The nature and breadth of the claimed invention encompasses polypeptides comprising a light-induced oligomerization domain and a low complexity domain from a neurodegenerative disease target protein, capable of light-induced dimerization and activation, nucleic acid molecules encoding said polypeptides, and a cell comprising said nucleic acid molecules.  Thus, there could be myriad of light-induced oligomerization domains that may or may not form dimers or oligomerize, and when further attached to any low complexity domain from a neurodegenerative disease target protein, may or may not oligomerize and activate the domains.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine which derivatives and/or variants retain activity to form a dimer when exposed to light and when further attached to which low complexity domain will regulate its action.
(B) The nature of the invention:  The nature of the invention is engineering a light responsive construct or optogenetic system for regulating protein action.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”

“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”  See MPEP § 2164.03.
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification discloses an optogenetic TDP-43 by fusing a specific light-induced oligomerization domain, CRY2OLG, to a TDP-43 (a low complexity domain) (at least Fig. 2, 9), as well as other systems using CRY2OLG and specific VVD 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 12-14, 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (2017 Cell 168:  159-171; IDS 12.16.19).  Shin et al. teach a system to study intrinsically disordered protein regions (IDRs) comprising attaching or fusing a RNP (RNA/protein) body protein to a light-induced protein (at least p. 159-160).  Shin et al. teach N-Cry2olig (p. 164, also Fig. 4, p. 166-168; instant claims 14, 44-45).  Shin et al. teach nucleic acid molecules encoding the ALS-related RNA binding protein fused to Cry2olig, a plasmid comprising said nucleic acid molecules, and a cell comprising said nucleic acid molecules (p. e1-e2; instant claims 1-2, 4, 7, 12-13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4. 7-9, 12-14, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2017 Cell 168:  159-171; IDS 12.16.19) in view of Calabretta et al. (2015 Trends in Biochemical Sciences 40(11):  662-672).  As noted above, Shin et al. disclose a system to study intrinsically disordered protein regions (IDRs) comprising attaching or fusing a RNP (RNA/protein) body protein to a light-induced protein (at least p. 159-160).  Shin et al. disclose FUS is an ALS-related RNA binding protein (p. 160).  Shin et al. disclose Cry2 is a light-sensitive protein which self-associates upon blue light exposure (p. 160).  Shin et al. disclose fusing the N-terminal IDR of FUS to Cry2olig, FUSN-Cry2olig (p. 164, also Fig. 4, p. 166-168).  Shin et al. disclose other ALS-related RNA binding proteins, in addition to FUS, that are fused to a light-induced protein, HNRNPA1 and DDX4 (p. 160-161).  Shin et al. disclose nucleic acid .
Calabretta et al. disclose RNA-binding proteins include hnRNPA1/A2, FUS, and TDP-43 (p. 668).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed nucleotide sequence encoding a chimeric polypeptide comprising a first nucleotide sequence encoding Cry2olig (a light-induced oligomerization domain) and a second nucleotide sequence encoding TDP-43 (a low complexity domain from a neurodegenerative disease target protein) (instant claims 8-9, 46-47).  The motivation to do so is given by the prior art.  Shin et al. disclose a system comprising a fusion polypeptide comprising a light-induced oligomerization domain and a low complexity domain from a neurodegenerative disease target protein (FUS, HNRNPA1, DDX4).  It is disclosed that TDP-43, FUS, HNRNPA1 are RNA-binding proteins that contribute to forming aggregates (Calabretta et al.).  Therefore, one of ordinary skill would have reasonable motivation to incorporate TDP-43 as suggested by Calabretta et al. for the RNA binding protein fused to the light-induced oligomerization domain of Shin et al. because there was interest in studying intrinsically disordered protein regions.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose fusing intrinsically disordered proteins to Cry2 leads to light-dependent clustering.

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656